DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 05/28/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments (Petersen does not disclose “an actuator aligned with the cartridge platform and coupled to a cartridge heater aligned with the heating region across a portion of the flow path of the cartridge)  against the references individually (, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It is noted that claim 1 was rejected over Petersen in view of Ririe. Petersen discloses an actuator 172/186 aligned with the cartridge platform as shown in Figs. 17-20. Ririe discloses a heater 27 and 28 coupled to an actuator device 29 and 31 configured to compress and transfer heat to the heating region in the compressed mode as shown in at least FIGS. 4A, 4B and 4C and discussed in at least paragraphs 46 and 52.
The examiner maintains that in view of Ririe, it was well known in the art to couple a heater to an actuator. Therefore, it would have been obvious to one having ordinary skill in the art to modify Petersen with a heater aligned with a heating region coupled to an actuator aligned with a cartridge platforms taught by Ririe in order to control the heat exposure time of the cartridge to ensure a viable and accurate assay.

In response to Applicant’s argument that the proposed modification would render Petersen unsatisfactory for its intended purpose, the examiner disagrees. It appears that Applicant is arguing about how Petersen operates (e.g. using actuator 146 in combination with springs 174 to displace gasket 63 thereby opening and closing channels 170 and 171). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art. 
Furthermore, springs are well known in the art to aid in the displacement of elements attached and/or adjacent thereto. The biasing force provided by the springs simply displaces elements that are attached and/or adjacent thereto. Therefore, Petersen as modified discloses wherein the detection chamber heater and detection chamber may be displaced via the biasing force provided by springs 174.
In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness 
Furthermore, it appears that applicant has interspersed arguments regarding the rejection of claim 1 and claim 2. However, it is unclear if applicant is implying that the prior art of record does not disclose the elements of both claim 1 and claim 2 or that the prior art of records discloses the limitations of claim 1 but not claim 2 and vice versa. The examiner request further clarification.
In view of the foregoing, the examiner maintains that while Petersen does not explicitly state that the springs are arranged opposing the actuator across the cartridge platform. Petersen does disclose in Figs. 17 and 18 that springs 174 are located across the cartridge platform on the opposite side of the actuator 146. Furthermore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to align the springs arranged opposing the actuator, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Finally, in response to Applicant’s argument regarding the 35 U.S.C. §112(f) interpretation of claim 41 is persuasive. Therefore, the 35 U.S.C. §112(f) interpretation of claim 41 is withdrawn.



Claim Interpretation
The optical subsystem of claim 41 has been interpreted as comprising light emitting diodes (LEDs), an excitation filter, a dichroic mirror, an emission filter, and a photodetector. The optical subsystem 180 may further comprise a lens (see applicant’s specification paragraph 68).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
Claims 1-5, 7-8 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen et al. (hereinafter Petersen) US 6,818,185 in view of Ririe US 2004/0209331.
Regarding claim 1, Petersen discloses a cartridge platform 140 configured to receive and align a cartridge 20 comprising as discussed in at least Col. 19, lines 60-64 and shown in at least Fig. 11: a rigid top layer 22 defining a central region 24, a heating region at the central region, and a downstream end region 26 as shown in Fig.1 reproduced below; and a fluidic pathway (pressure port 32, channel 80, and port 41) defining a flow path through the heating region and to a detection chamber 42 at the downstream end region as discussed in at least Col. 10, lines 17-39, Col. 14, lines 9-12, Col. 16, lines 33-47 and Col. 17, lines 29-43; shown in at least Figs. 7-9; a detection chamber heater 190A and 190B vertically aligned with the surface of the detection chamber as discussed in at least Col. 10, line 17-Col. 11, line 5 and shown in at least Figs. 28-30, inferior to the cartridge platform; an actuator 172/186 aligned with the cartridge platform as shown in Figs. 17-20; and a set of springs 174 and 188 providing a biasing force for returning the cartridge platform to the baseline position from the compressed mode as discussed in at least Col 16, lines 1-6 and lines 48-58 and shown in Figs. 18 and 20.
Petersen does not explicitly state that the springs are arranged opposing the actuator across the cartridge platform. However, figures 17 and 18 of Petersen show that the springs 174 are located across the cartridge platform on the opposite side of the actuator 146. Furthermore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to align the springs 
Petersen also does not explicitly disclose wherein the actuator is coupled to the cartridge heater.
Ririe discloses a heater 27 and 28 coupled to an actuator device 29 and 31 configured to compress and transfer heat to the heating region in the compressed mode as shown in at least FIGS. 4A, 4B and 4C and discussed in at least paragraphs 46 and 52.
In view of Ririe, it was well known in the art to couple a heater to an actuator. Therefore, it would have been obvious to one having ordinary skill in the art to modify Petersen with a heater aligned with a heating region coupled to an actuator aligned with a cartridge platforms taught by Ririe in order to control the heat exposure time of the cartridge to ensure a viable and accurate assay.
It is noted that springs are well known in the art to aid in the displacement of elements attached and/or adjacent thereto. The biasing force provided by the springs simply displaces elements that are attached and/or adjacent thereto. Therefore, providing a spring/actuator to create biasing force in order to control the movement of an actuator or diagnostic element (e.g. detection chamber heater or detection chamber) is well within the level of ordinary skill. As such, a claim containing a recitation (compressing the cartridge heater against the heating region of the cartridge and the cartridge against the cartridge platform, thereby vertically translating the cartridge platform…and  interrupting the communication between the detection chamber heater and the detection chamber…) with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art 


    PNG
    media_image1.png
    777
    1124
    media_image1.png
    Greyscale

Regarding claim 2, Petersen discloses a valve actuation subsystem (valve actuator, 164A) comprising an elastic membrane 63 aligned with the cartridge in the compressed mode as discussed in at least Col 15, lines 3-52, the valve actuation subsystem configured to displace the elastic membrane to define a truncated fluidic pathway of the cartridge as shown in at least Figs. 15A, 15B, 16A and 16B, the truncated fluidic pathway 158 in communication with the heating region 24.
The Examiner has interpreted the elastic membrane of Petersen to be a functional equivalent of a pin. Furthermore, absent unexpected results, providing a plurality (set) of membranes would have been prime facie obvious to one of ordinary skill, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Finally, Petersen does not explicitly disclose that the elastic membrane is vertically aligned. However, absent unexpected results, it would have been obvious to one of ordinary skill in the art 
Regarding claim 3, Petersen discloses wherein the valve actuation system further comprises a cam surface 180 coupled to a cam actuator 175 (The mechanism comprises a sliding guide 175 that rotates a hinged pull-down member 180 having a jaw 181 for receiving the flange 177 of the actuator 172; Col. 16, lines 13-25).
As to moving the cam surface…it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 4, Petersen does not explicitly disclose wherein the cartridge heater is vertically superior to the cartridge, wherein the cartridge is vertically superior to the subset of pins. However, absent unexpected results, it would have been obvious to one of ordinary skill in the art to vertically align the cartridge heater is vertically superior to the cartridge, wherein the cartridge is vertically superior to the subset of pins, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
As to extension and retraction of the cam actuator …it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
 claim 5, Petersen discloses at least two valve actuators 164A as shown in at least Figs. 15A and 15B wherein the valve actuator is configured to displace an elastic membrane 63 a second truncated fluidic pathway 159 of the cartridge, the second truncated fluidic pathway separated from the heating region 24 as discussed in at least Col. 15, lines 3-52.
The Examiner has interpreted the elastic membrane of Petersen to be a functional equivalent of a pin. Furthermore, absent unexpected results, providing a plurality (set) of membranes would have been prime facie obvious to one of ordinary skill, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Finally, Petersen does not explicitly disclose that the elastic membrane is vertically aligned. However, absent unexpected results, it would have been obvious to one of ordinary skill in the art to vertically align the elastic membrane, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 7, Petersen discloses wherein the cartridge heater (heat-exchanging module 147 preferably includes a housing 208 for holding the various components of the module. The module 147 also includes the thermal plates; Col. 20, lines 38-53) comprises a plate-shaped structure defining a face parallel to the cartridge platform as shown in at least Figs. 28 and 29, and wherein the cartridge heater is configured to transfer heat to the heating region through the face.
In the alternative, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cartridge heater was significant.  See MPEP §2144.04 (IV)(B).
claim 8, Petersen discloses wherein the cartridge platform 140 comprises a cartridge stop (cartridge nest, 141) defining a cartridge stop first side defining a boundary position of the cartridge as discussed in at least Col. 19, lines 30-40 and shown in Fig. 10.
Petersen does not explicitly disclose wherein the detection chamber heater is vertically inferior to the detection chamber, and adjacent to a cartridge stop second side opposing the cartridge stop first side. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to position the detection chamber heater is vertically inferior to the detection chamber, and adjacent to a cartridge stop second, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
As to wherein the detection chamber of the cartridge protrudes over the cartridge stop in the compressed mode, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 40, Petersen discloses that the chamber of the cartridge is filled by forcing liquid to flow through port 41 into the fluidic pathway (channel, 50) as discussed in at least Col. 14, lines 17-21. A pressure port 32 is sized to receive a pressure nozzle that is connected to a pressure source (e.g., a vacuum or pneumatic pump) usually located in the external instrument. The nozzle 182 includes an o-ring 184 and a flange 415. A spring 185 pushes against the flange 415 to force the nozzle 182 into the pressure port 32 so that the o-ring 184 establishes a seal around the port 32. In operation, positive air pressure or a vacuum is applied to the chamber 414 through the pressure port 32 to force liquids out of or into, respectively as discussed in at least Col. 16, lines 26-47 and shown in Fig. 20. A conical valve seat 160 is formed in the middle 
Petersen also discloses a main logic board having a microcontroller for controlling the operation of the heat-exchanging module 147. A memory or microprocessor chip may optionally be incorporated as part of the cartridge 20. This chip preferably contains information such as the type of cartridge, program information such as specific protocols for the processing of the cartridge. When the cartridge 20 is inserted into instrument 140, the instrument may electronically address the memory on the cartridge, and thus automatically receive the appropriate set of instructions for controlling the time-sequence of fluidic operations to be carried out with the inserted cartridge. The instrument 140 may simply sequentially retrieve and execute each step in the cartridge's memory, or download its contents so that the user may edit the sequence using, e.g., the controller computer as discussed in at least Col. 19, lines 47-60 and Col. 20, lines 1-15. 
As in interpreted by the Examiner, “a liquid handling subsystem” has not been positively recited. Therefore, “a liquid handling subsystem” is not required by the instant claim and has not been treated on the merits.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen US 6,818,185 in view of Ririe US 2004/0209331 as applied to claims 1-5, 7-8 and 40 above, and further in view of Lowe et al. (hereinafter Lowe) US 2011/0053289.
Claim 9, Petersen does not explicitly disclose a magnet or magnet housing region. However, Petersen does disclose that an electromagnetic coil may be built into the cartridge for sonicating the lysing chamber. Furthermore, lysis of the cells or viruses may be performed using a heater in combination with the electromagnetic coil. The heater may be a resistive heating element that is part of cartridge, or the heater could be built into the instrument that receives the cartridge as discussed in Col. 34, lines 46-61.
 Lowe discloses a magnet 2803 as disclosed in at least paragraphs 58, 515 and 606 configured to pass through the cartridge platform into a magnet housing region. 
It would have been obvious to one of ordinary skill in the art to modify Petersen in view of Ririe with a magnet and magnet housing region as taught by Lowe in order to provide a device for conducting analyses of biological samples for various diagnostic and monitoring purposes resulting in genetic diagnosis, which have proved to be of great value in treating a large number of disorders.
With respect to the intended use limitations (operation of magnet), the device disclosed by the combination of Petersen and Lowe is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the combination of Petersen and Lowe is capable of providing the operating conditions as listed in the intended use section of the claim. See MPEP § 2114.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen US 6,818,185 in view of Ririe US 2004/0209331 and Lowe US 2011/0053289 as applied to claim 9 above, and further in view of Anderson et al. (hereinafter Anderson) US 2005/0250199.
Claim 10, Petersen does not explicitly disclose a capture segment (filter stack 87) to capture cells or viruses from a fluid sample as the sample flows through the as discussed in at least Col. 6 lines 56-62. It is to be noted that the turnabout portion has been taken to mean a capture segment as described in Applicant’s disclosure at paragraph [0086.1]. Petersen does not explicitly state that the capture segment overlaps with the heating region.
Anderson discloses a fluidic pathway includes a turnabout portion 1256 as shown in FIG. 12d (see also, FIG. 15a and paragraph 209). Anderson also discloses in paragraph 174 that heaters can be positioned on the surface of the base unit such that when the reaction chamber device is mated to that surface, the heaters will be adjacent to and preferably contacting the exterior surface of the device adjacent to one or more reaction chambers in which temperature control is desired.
Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Petersen in view of Ririe and Lowe with a turnabout portion as taught by Anderson in order to provide a device that can perform automated sample preparation and nucleic acid analysis resulting in genetic diagnosis, which have proved to be of great value in treating a large number of disorders.
Furthermore, since Anderson discloses that providing heaters superior or inferior to surface elements/compartments in which temperature control is desired was well known in the art, it would have been obvious to one of ordinary skill in the art to modify Petersen with capture segment that overlaps with the heating region in order to enhance the examination of various nucleic acids with the aid of heat-induced reactions.
As to the positioning of the turnabout portion, absent unexpected results, it would have been obvious to one having ordinary skill in the art to vertically position the capture segment .
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen US 6,818,185 in view of Ririe US 2004/0209331 as applied to claims 1-5, 7-10 and 40 above, and further in view of Maltezos et al. (hereinafter Maltezos) US 2009/0275014.
Regarding Claim 41, Petersen does not explicitly disclose the optical subsystem of claim 41.
Maltezos teaches an optical system comprising light emitting diodes, an excitation filter, a dichroic mirror, an emission filter, a photodetector and a lens as discussed in at least paragraphs 81, 94, 135 and 137-147; also see whole reference. Maltezos also discloses a rail system (actuator) comprising multiple separate light sources (of the same or multiple different wavelengths) can be configured over a row of samples in a multi-row arrangement, along with the corresponding number of detectors as discussed in at least paragraph 150. 
It would have been obvious to one having ordinary skill in the art to modify Petersen in view of Ririe with the optical system of Maltezos in order to monitor the assay system. It would have also been obvious to modify Petersen with an optical subsystem coupled to an actuator in order to interrogate successive rows of sample vessels.
As to the extension of the actuator, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/LYDIA EDWARDS/Examiner, Art Unit 1799